Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about October 9, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of assault in the third degree, and placed him on probation for 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning credibility, and the credible evidence disproved appellant’s justification defense beyond a reasonable doubt. The victim’s detailed testimony as to the extent of his injuries and resultant pain established the element of physical injury (see People v Guidice, 83 NY2d 630, 636 [1994]).
Under the circumstances, including appellant’s violent behavior, probation was the least restrictive alternative. Concur—Nardelli, J.P., Mazzarelli, Andrias and Williams, JJ.